Case 1:18-cv-01528-CMA-MEH Document 64 Filed 01/31/19 USDC Colorado Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello


  Civil Action No. 18-cv-01528-CMA-MEH

  RUSS PETRIE,

        Plaintiff,

  v.

  GOSMITH, INC.,

        Defendant.


      ORDER GRANTING DEFENDANT’S MOTION TO COMPEL ARBITRATION
  ______________________________________________________________________

        This matter is before the Court on Defendant GoSmith, Inc.’s Motion to Compel

  Arbitration and to Dismiss or in the Alternative Stay the Action. (Doc. # 27.) The Motion

  has been fully briefed. (Doc. ## 37, 51, 57.) Having thoroughly reviewed the underlying

  briefing, pertinent record, and applicable law, the Court grants Defendant’s Motion for

  the following reasons.

                                   I.     BACKGROUND

        Defendant GoSmith provides an online, nationwide home improvement

  marketplace for consumers and service professionals. (Doc. # 27 at 3.) After completing

  the online registration process, users may access Defendant’s website to submit

  requests for quotes on home improvement projects from professionals in their area.

  Defendant will then notify local professionals of the consumer’s job request.

  Additionally, professionals may respond to job notifications by communicating a quote
Case 1:18-cv-01528-CMA-MEH Document 64 Filed 01/31/19 USDC Colorado Page 2 of 8




  or bid to the consumer and setting up appointments. In order to access the online

  consumer requests for quotes and set up appointments with the requesting customers,

  professionals must register with Defendant and accept its Terms of Use, which contain

  an arbitration agreement.

          Plaintiff Russ Petrie is a residential contractor and owner of RG Remodeling.

  (Doc. # 38 at 1.) Plaintiff initiated the instant action alleging that text messages he

  received on his cell phone in connection with Defendant’s services violated the

  Telephone Consumer Protection Act. At issue in the instant motion is whether

  Defendant registered online with Defendant and, as part of the registration process,

  agreed to be bound by Defendant’s Terms of Use, including the arbitration agreement.

                              II.    ARBITRATION STANDARDS

         The Federal Arbitration Act (“FAA”) “manifests a liberal federal policy favoring

  arbitration.” Comanche Indian Tribe v. 49, L.L.C., 391 F.3d 1129, 1131 (10th Cir. 2004)

  (quoting Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 25 (1991)).

  Consequently, the Court must “resolve ‘any doubts concerning the scope of arbitrable

  issues . . . in favor of arbitration.’” P & P Industries, Inc. v. Sutter Corp., 179 F.3d 861,

  866 (10th Cir. 1999) (quoting Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp.,

  460 U.S. 1, 24-25 (1983)). “In addition, this liberal policy ‘covers more than simply the

  substantive scope of the arbitration clause,’ and ‘encompasses an expectation that

  [arbitration] procedures will be binding.’” Id. (citation omitted).

         “[A]lthough the presence of an arbitration clause generally creates a presumption

  in favor of arbitration, this presumption disappears when the parties dispute the


                                                 2
Case 1:18-cv-01528-CMA-MEH Document 64 Filed 01/31/19 USDC Colorado Page 3 of 8




  existence of a valid arbitration agreement.” Bellman v. i3Carbon, LLC, 563 F. App’x 608,

  613 (10th Cir. 2014) (unpublished) (citations omitted). Determining whether a dispute is

  subject to arbitration “is similar to summary judgment practice.” Id. at 612 (quoting

  Hancock v. Am. Tel. & Tel. Co., 701 F.3d 1248, 1261 (10th Cir. 2012)). The party

  moving to compel arbitration must present “evidence sufficient to demonstrate the

  existence of an enforceable agreement.” Id. The burden then shifts to the nonmoving

  party “to raise a genuine dispute of material fact regarding the existence of an

  agreement.” Id.; BigBen 1613, LLC v. Belcaro Grp., Inc., No. 17-CV-00272-PAB-STV,

  2018 WL 4257321, at *2 (D. Colo. Sept. 6, 2018).

                                       III.   ANALYSIS

         In support of its Motion, Defendant argues that an enforceable arbitration

  agreement existed and that Plaintiff assented to it. Plaintiff, by contrast, denies that he

  ever agreed to Defendant’s Terms of Use, which contain the arbitration clause. The

  Court will address each argument in turn.

  A.     WHETHER DEFENDANT PRESENTED SUFFICIENT EVIDENCE TO
         DEMONSTRATE THE EXISTENCE OF AN ENFORCEABLE AGREEMENT

         In order to meet its initial burden of demonstrating an enforceable arbitration

  agreement, Defendant submitted a copy of the Terms of Use that had an effective date

  of April 13, 2017, and were in effect at the time of Plaintiff’s alleged registration in May

  2017. The Terms indicate:

         You agree that any dispute or claim arising out of or relating in any way to
         these Terms, your access to or use of the Services or any relationship
         between you and [Defendant], including but not limited to the validity,
         applicability or interpretation of these Terms . . ., will be resolved by binding
         arbitration rather than in court. There is no judge or jury in arbitration, and

                                                3
Case 1:18-cv-01528-CMA-MEH Document 64 Filed 01/31/19 USDC Colorado Page 4 of 8




         court review of an arbitration is limited. The arbitration will be conducted by
         the American Arbitration Association . . . under its then-applicable rules . . . .

  (Doc. # 27-3 at 13.) Defendant also submitted the declaration of Brenton Marrelli,

  Defendant’s CEO, attesting to the copy’s authenticity. (Doc. # 27-1 at 3.)

         With respect to internet arbitration agreements, courts “routinely” uphold such

  agreements1 provided the user had “reasonable notice, either actual or constructive, of

  the terms of the putative agreement and . . . manifested asset to those terms.” Vernon

  v. Qwest Commc’ns Int’l, Inc., 857 F.Supp.2d 1135, 1149 (D. Colo. 2012).

         Defendant argues that Plaintiff consented to the Terms of Use when he

  registered for an account on Defendant’s website in May 2017. (Doc. # 27 at 3.)

  Specifically, Defendant asserts that Plaintiff had reasonable notice of the arbitration

  agreement because the Terms of Use “are accessible to the [user] from [Defendant’s]

  online registration website via hyperlinks embedded in the acknowledgement next to the

  check box, which states ‘I have read and agree to the terms & privacy policy.” (Doc. #

  27 at 3.) Additionally, Defendant asserts that Plaintiff manifested assent to the Terms of

  Use, and thus the arbitration agreement, by affirmatively “check[ing] [the] box to indicate

  his agreement to the Terms of Use and Privacy Policy, and click[ing] ‘See Job

  Matches.’” (Id. at 4.) Further, Defendant contends that Plaintiff also manifested assent



  1 Internet agreements can take several forms, including (1) “click-wrap agreements” which
  present the consumer with terms and conditions followed by an affirmative assent mechanism—
  like an “I agree” button; (2) browse-wrap agreements that require no affirmative “click” by the
  user; and (3) “hybrid agreements,” where “the terms being accepted do not appear on the same
  screen as the accept button, but are available with the use of hyperlink.” Vernon v. Qwest
  Commc’ns Int’l, Inc., 857 F. Supp. 2d 1135, 1149 (D. Colo. 2012). The pertinent agreement in
  this case is a hybrid agreement.


                                                 4
Case 1:18-cv-01528-CMA-MEH Document 64 Filed 01/31/19 USDC Colorado Page 5 of 8




  to the arbitration agreement by “continu[ing] to use [Defendant’s] services following his

  registration.” (Id. at 11); (Doc. # 27-3 at 2) (“By using the Services, you agree to these

  Terms” which “require any dispute or claim between you and [Defendant] to be resolved

  though binding arbitration . . . .”). Defendant’s position is supported by data it routinely

  collects when users register on Defendant’s website. See (Doc. # 51).

         Thus, Defendant has presented evidence that there was reasonable notice of the

  arbitration agreement and that Plaintiff assented to that agreement. As a result,

  Defendant has met its initial burden of demonstrating an enforceable arbitration

  agreement. Bellman, 563 F. App’x at 613; BigBen, 2018 WL 4257321, at *2.

  B.     WHETHER PLAINTIFF RAISED A GENUINE DISPUTE OF MATERIAL FACT
         REGARDING THE EXISTENCE OF AN AGREEMENT

         Because Defendant met its initial burden, Plaintiff must “raise a genuine dispute

  of material fact regarding the existence of an agreement.” Bellman, 563 F. App’x at 613;

  BigBen, 2018 WL 4257321, at *2. A fact is “material” if it is essential to the proper

  disposition of the claim under the relevant substantive law. Wright v. Abbot Labs., Inc.,

  259 F.3d 1226, 1231-32 (10th Cir. 2001). A dispute is “genuine” if the evidence is such

  that it might lead a reasonable jury to return a verdict for the nonmoving party. Allen v.

  Muskogee, Okl., 118 F.3d 837, 839 (10th Cir. 1997).

         In the instant case, Plaintiff’s factual assertions fail to establish a genuine dispute

  of material fact. Plaintiff effectively raises two arguments disputing the existence of an

  agreement between Plaintiff and Defendant. First, Plaintiff relies upon his own assertion

  that he did not accept Defendant’s Terms of Use. (Doc. # 38 at 6.) However, general

  denials and statements that a user does not recall visiting a website or agreeing to

                                                5
Case 1:18-cv-01528-CMA-MEH Document 64 Filed 01/31/19 USDC Colorado Page 6 of 8




  arbitrate are insufficient to defeat arbitration. See Stein v. Burt-Kuni One, LLC, 396 F.

  Supp. 2d 1211, 1213 (D. Colo. 2005) (whether to compel arbitration is governed by a

  standard similar to that governing a motion for summary judgment, where general

  denials do not suffice to create a general issue of disputed material fact).

         Second, Plaintiff challenges the reliability of the data which allegedly indicates

  that he registered on Defendant’s website and agreed to the Terms of Use. (Doc. # 37

  at 5.) Plaintiff’s assertion is rebutted by Defendant’s CEO, Brenton Marrelli, who has

  “personal knowledge of [Defendant’s] business model and internet operations.” (Doc. #

  27-1 at 1.) Mr. Marrelli indicated that he “performed a manual search of the raw data in

  [Defendant’s] database . . . .” (Doc. # 51-1 at 3.) From that search, Mr. Marrelli

  discovered that the “date and time associated with Plaintiff’s Terms Acceptance is May

  7, 2017 at 23:52:18 UTC . . . .” (Id. at 4.) Additionally, Defendant’s records reflect that

  on May 7, Plaintiff accessed Defendant’s website through a specific link. (Id.) Upon

  accessing that particular link,

         Plaintiff would have been taken to [Defendant’s] “more leads” webpage.
         Pursuant to the registration process that existed on May 7, 2017, Plaintiff
         would have been able to complete his registration on this page. . . . As of
         May 7, 2017, the MoreLeads registration page consisted of a registration
         form, a “See Job Matches” button, and a notice at the bottom of the page
         that states “I have read and agree to the terms & privacy policy. The Terms
         of Use and Privacy Policy were accessible via hyperlinks included in the
         notice. . . . Finally, next to the statement “I have read and agree to the terms
         & privacy policy” was a box to be toggled by the user to indicate their
         acceptance or rejection of the Terms of Use and Privacy Policy. As of May
         7, 2017, this box was defaulted to unchecked, and was required to be
         checked or toggled by the [user] in order to complete [the user’s]
         registration. . . . [t]he [user] is required to accept [Defendant’s] Terms of Use
         and Privacy policy by toggling the check box on the registration page. Only
         then can the [user] complete the registration process by selecting the “See
         Job Matches” button . . . .

                                                6
Case 1:18-cv-01528-CMA-MEH Document 64 Filed 01/31/19 USDC Colorado Page 7 of 8




  (Id. at 4–6) (emphasis added). When a user clicks the “See Job Matches” button,

  Defendant’s system records the date and time of that action as well as the internet

  protocol (“IP”) address from which the registration was completed. (Id. at 6.) The system

  also records the version of the Terms of Use that the user accepted. (Id.) The

  information is automatically stored in Defendant’s system of record at the time of the

  action.

            Defendant’s system reflects that Plaintiff clicked the “See Job Matches” button on

  May 7, 2017, at 23:52:18 UTC. (Id. at 4.) Based on the structure of Defendant’s system,

  that action could have only been accomplished if Plaintiff had checked the box

  indicating that he agreed with the Terms of Use, which is why the data reflects that

  particular time and date as being associated with Plaintiff’s acceptance of the Terms.

  However, Plaintiff has not presented any evidence that would refute the conclusion that

  he pressed the “See Job Matches” button on May 7, which necessarily means that he

  checked the box indicating that he agreed to the Terms of Use and, therefore, assented

  to the arbitration clause. As such, Plaintiff has not met his burden of establishing a

  genuine dispute of material fact with regard to the existence of an arbitration agreement.

                                      IV.    CONCLUSION

            Based on the foregoing, the Court GRANTS Defendant GoSmith Inc.’s Motion to

  Compel Arbitration and STAYS this case pending resolution of the arbitration.

            The Court FURTHER ORDERS that Pursuant to D.C.Colo.LCivR 41.2, the Clerk

  of the Court is directed to ADMINISTRATIVELY CLOSE the above-referenced civil

  action until January 31, 2020, at which time this case will be dismissed entirely unless,

                                                 7
Case 1:18-cv-01528-CMA-MEH Document 64 Filed 01/31/19 USDC Colorado Page 8 of 8




  prior to that date, one or both of the parties file a request to have the case remain

  pending as administratively closed because the arbitration has not been completed, or

  file a motion to reopen or dismiss the case based on the arbitrator’s order in the

  arbitration proceeding. It is

         FURTHER ORDERED that Pursuant to D.C.Colo.LCivR 41.2 all pending

  motions, including Defendant’s Objection to Magistrate Order (Doc. # 47) and Plaintiff’s

  Motion for Leave to Amend Complaint (Doc. # 58) are TERMINATED. The parties are

  advised that reopening the case does not reinstate any motion.

         DATED: January 31, 2019


                                                   BY THE COURT:


                                                   _____________________________
                                                   CHRISTINE M. ARGUELLO
                                                   United States District Judge




                                               8
